[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                            FILED
                              ________________________                U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                            October 11, 2005
                                     No. 04-12973                         THOMAS K. KAHN
                               ________________________                       CLERK

                             D. C. Docket No. 01-00083-CV-5

FREDDY GREEN,


                                                                          Plaintiff-Appellant,

                                            versus

ELIXIR INDUSTRIES, INC.,

                                                                         Defendant-Appellee.


                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                           _________________________
                                  (October 11, 2005)


Before BARKETT, HILL and FARRIS *, Circuit Judges.

PER CURIAM:


       *
        Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
       We withdraw our previous opinion and substitute this opinion in its place.

       Freddy Green appeals the district court’s grant of summary judgment in

favor of Elixir Industries on his race employment discrimination claim. Green

filed suit in district court alleging wrongful termination on the basis of race, as well

as racial hostile work environment discrimination, in violation of 42 U.S.C. §

2000e et seq. (Title VII) and 42 U.S.C. § 1981.1 Although the district court found

the merits of Green’s hostile work environment claim sufficient to withstand

summary judgment, the court nonetheless granted summary judgment on that claim

under both Title VII and § 1981, on the grounds that the Equal Employment

Opportunity Commission (“EEOC”) charge Green had filed was deficient.

       We affirm the district court’s determination that Green’s EEOC charge was

insufficient to provide notice of a Title VII hostile work environment claim. While

§ 1981 does not require a plaintiff to exhaust administrative remedies by filing an

EEOC charge, Green has abandoned any argument concerning his § 1981 claims,

because he failed to raise them on appeal. Accordingly, we affirm.

                                       BACKGROUND

       Plaintiff Freddy Green is a black male who was employed by Defendant

Elixir Industries, Inc. at its Georgia Extrusion Division in Douglas, Georgia from


       1
        The wrongful termination claim went to trial, and the jury returned a verdict for Elixir
Industries.

                                                 2
March 1995 until he was terminated on January 2, 2001. Following his

termination, Green filed a pro se charge of discrimination with the EEOC. Green

checked the box stating that the discrimination alleged was racial. In the box

where Green was required to state the dates of the discrimination, Green wrote

“January 2, 2001” as the “earliest” and “latest” dates. In the factual particulars

section, Green stated:

       I. I was employed from March 7, 1995 until my discharge January 2, 2001.
       I was terminated for violation of the attendance policy, but I have no written
       warnings for attendance. White males that have written warnings and have
       committed further violations were not terminated.

       II. Management stated I was discharged because of violation of the
       attendance policy.

       III. I believe that I have been discriminated against because of my race
       (black) in violation of Title VII of the Civil Rights Act of 1964, as amended.

The EEOC investigated Green’s charges and concluded that Green was not

terminated because of his race.2 It issued Green a right to sue letter.

       Green subsequently filed this action, which alleged both racial hostile

environment discrimination and racially-motivated termination in violation of Title

VII and § 1981. Green’s allegations in the suit include repeated and outrageous


       2
        Green claims that he told an EEOC investigator about the harassing conduct and
provided paperwork to the EEOC substantiating the incidents concerning his hostile-
environment claim. The EEOC has since destroyed Green's file. However, there is no dispute
concerning Green’s EEOC charge form, which did not include facts concerning his hostile-
environment claim.

                                             3
acts of racially motivated harassment.

       Elixir filed a motion for summary judgment, asserting that Green’s EEOC

charge did not contain specific allegations of a hostile work environment, but only

mentioned his termination as the discriminatory act, and listed January 2, 2001, as

both the starting and ending date of the discriminatory conduct. Elixir claimed that

a hostile work environment investigation could not reasonably be expected to grow

out of this charge, and that Green’s Title VII claim was therefore procedurally

deficient. The district court found that Green’s EEOC charge was deficient and

granted summary judgment solely on that basis.

                                        DISCUSSION

       We review the grant of summary judgment de novo. Higdon v. Jackson, 393

F.3d 1211, 1218 (11th Cir. 2004). Before filing a Title VII action, a plaintiff must

exhaust his administrative remedies by filing a charge of discrimination with the

EEOC. Sanchez v. Standard Brands, Inc., 431 F.2d 455, 460 (5th Cir. 1970).3

Though we must liberally construe EEOC charges that are prepared without the

assistance of counsel, a plaintiff’s civil complaint remains “limited by the scope of

the EEOC investigation which can reasonably be expected to grow out of the



       3
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all Fifth Circuit decisions handed down prior to
the close of business on September 30, 1981.

                                               4
charge of discrimination.” Gregory v. Ga. Dep’t of Human Res., 355 F.3d 1277,

1280 (11th Cir. 2004) (quoting Alexander v. Fulton County, 207 F.3d 1303, 1332

(11th Cir. 2000).

      Though Green relies on Gregory to argue that his EEOC charge embraced a

hostile environment claim, we find Gregory inapposite. In Gregory, though the

plaintiff failed to check the box labeled “retaliation” on the EEOC charge, the

charge nonetheless alleged facts that reasonably encompassed a claim for

retaliation. Gregory, 355 F.3d at 1280. By contrast, all of the factual allegations

contained in Green’s EEOC charge relate to his termination and none relate to a

retaliation claim. He noted the date of his termination as both the earliest and latest

date of discriminatory conduct; explained that his termination ostensibly stemmed

from attendance policy violations; and stated that white males with inferior

attendance records were retained. Nothing in Green’s EEOC charge related to

incidents of harassment, nor did anything mention the dates on which they

occurred. Because the facts alleged in Green’s EEOC charge form cannot be said

to encompass a hostile work environment claim, we affirm the district court’s

finding that his claim was therefore procedurally deficient. See Sanchez, 431 F.2d

at 466 (explaining that a Title VII complaint may encompass only the kinds of

discrimination like or related to the allegations contained in the EEOC charge).



                                           5
      Unlike Title VII, § 1981 does not require that a plaintiff exhaust

administrative remedies before filing an action in federal court. See Caldwell v.

Nat’l Brewing Co., 443 F.2d 1044, 1046 (5th Cir. 1971) (holding that a plaintiff

alleging discriminatory employment practices with regard to race “has an

independent remedy under § 1981 without respect to exhaustion under Title VII”).

As such, a hostile work environment claim brought under § 1981 cannot be

defeated by a deficient EEOC charge. Thus, while the district court improperly

entered summary judgment on Green’s § 1981 claim based on his failure to

exhaust administrative remedies, circuit precedent dictates that Green’s failure to

raise his § 1981 claim on appeal renders the issue abandoned. See United States v.

Ardley, 242 F.3d 989, 990 (11th Cir. 2001) (applying “our well-established rule

that issues and contentions not timely raised in the briefs are deemed abandoned”).

      AFFIRMED.




                                          6